Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Claims 1, 9, 16 and 23-24 have been amended. Claims 1-24 have been examined.

Response to Arguments
2.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
3.	For claims 4, 8 and 17, the phrases “at least one of” and “or” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
6.	Claims 1, 16 and 21-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yu et al. (U.S. Patent Application Publication 2006/0143689; hereafter “Yu”).
	For claims 1 and 16, Yu teaches a method and computing device, comprising:
	a validator configured to determine (note paragraph [0070] and Fig. 1B, verification module), outside of a secure runtime environment of the computing device (note Fig. 7(B), Verification is outside of Runtime System, which is part of Trusted Computing Base, i.e. secure runtime environment), whether a security event has occurred, the security event indicating that a native code module is not compliant with a set of validation rules (note paragraphs [0067] and [0098]-[0100], verification of native code is performed by checking behavior of code against rules; if check fails, a security event has occurred);
	a processor (note paragraph [0193], processor); and
	a non-transitory computer-readable medium having instructions stored thereon that (note paragraph [0195],storage device), when executed by the processor, cause the processor to perform operations comprising:
	when the validator determines that the security event has occurred, prevent the native code module from being executed (note paragraphs [0098]-[0100] and Fig. 10, Program not ok 1010; if verification fails, execution of code is prevented); and
	when the validator determines that the security event has not occurred, executing the native code module within the secure runtime environment of the computing device (note paragraphs [0068], [0072] and [0100], when code is verified, the code may be executed by the device).


	For claims 21-22, Yu teaches claims 1 and 16, wherein the processor further performs operations comprising: determining that the native code module is compliant with a set of validation rules (note paragraph [0067], verification uses security policy; and paragraph [0097], security policy contains three components including rules).


Claim Rejections - 35 USC § 103
7.	Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu, and further in view of Liu (U.S. Patent Application Publication 2007/0266373).
	For claim 2, Yu teaches claim 1, further comprising:
receiving, by the computing device, the native code module, wherein the native code module includes a set of program instructions that match an instruction set architecture of the computing device (note paragraph [0065], block 101, receiving the native code);
loading the native code module into a memory of the computing device (note paragraph [0065], block 101, receiving the native code);
identifying, by the computing device, a set of validation criteria that are to ensure safe execution of the native code module on the computing device (note paragraph [0067], verification uses security policy and paragraph [0097], security policy contains three components).

Yu differs from the claimed invention in that they fail to teach:
wherein the set of validation criteria is specific to the instruction set architecture of the computing device;

Liu teaches:
wherein the set of validation criteria is specific to the instruction set architecture of the computing device (note paragraphs [0025]-[0026], platform specific restricted instructions);

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the code validation of Yu and the platform specific restricted instructions of Liu. It would have been obvious because a simple substitution of one known element (restricted instructions of Liu) for another (policy restrictions of Yu) would yield the predictable results of verifying native code (Yu) by comparing instructions with policy list of restricted instructions (Liu).


8.	Claims 4-5, 8 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu as applied to claims 1 and 16 above, and further in view of Yu (U.S. Patent Application Publication 2008/0072323; hereafter “‘323”).
	For claims 4 and 17, Yu differs from the claimed invention in that they fail to teach:
	wherein the security event is at least one of an infinite loop, the native code module attempts to allocate excessive amounts of memory, data output by the native code module that does not follow a valid format, or existence of at least one covert channel.

	‘323 teaches:
	wherein the security event is at least one of an infinite loop, the native code module attempts to allocate excessive amounts of memory, data output by the native code module that does not follow a valid format, or existence of at least one covert channel (note paragraphs [0081]-[0082], a timing tag is used to detect branches that result in infinite loops).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the code validation of Yu and the timing enforcement of ‘323. One of ordinary skill would have been motivated to combine Yu and ‘323 because performing timing enforcement of branches would prevent timing-related covert channel attacks (note paragraph [0010] of ‘323).


	For claims 5 and 18, the combination of Yu and ‘323 teaches claims 4 and 17, wherein the operations performed by the processor further comprise using a loop timer to stop execution of the native code module when the security event is the infinite loop (note paragraphs [0081]-[0082], a timing tag is used to prevent branches that result in infinite loops).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the code validation of Yu and the timing enforcement of ‘323. One of ordinary skill would have been motivated to combine Yu and ‘323 because performing timing enforcement of branches would prevent timing-related covert channel attacks (note paragraph [0010] of ‘323).


	For claim 8, the combination of Yu and ‘323 teaches claim 4, further comprising applying techniques that eliminate or reduce bandwidth of at least one covert channel when the security event is an existence of the at least one covert channel (note paragraphs [0079]-[0082], [0116]-[0122] of ‘323, non-terminating loops and high variable outputs are eliminated to prevent timing channel leakage).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the code validation of Yu and the timing enforcement of ‘323. One of ordinary skill would have been motivated to combine Yu and ‘323 because performing timing enforcement of branches would prevent timing-related covert channel attacks (note paragraph [0010] of ‘323).


9.	Claims 6 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yu and ‘323 as applied to claims 4 and 17 above, and further in view of Burtscher (U.S. Patent Application Publication 2008/0028388).
	For claims 6 and 19, the combination of Yu and ‘323 differs from the claimed invention that they fail to teach:
	wherein the operations performed by the processor further comprise using a memory limit and tracking system when the security event is the native code module attempts to allocate excessive amounts of memory.

	Burtscher teaches:
	wherein the operations performed by the processor further comprise using a memory limit and tracking system when the security event is the native code module attempts to allocate excessive amounts of memory (note paragraph [0040], process loader stops memory allocation request for an excessive amount of memory).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the combination of Yu and ‘323 and the limiting of memory allocation of Burtscher. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of validating code before execution (Yu) and preventing a module from allocating excessive amounts of memory (Burtscher).

10.	Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yu and ‘323 as applied to claims 4 and 17 above, and further in view of Ungar (U.S. Patent 6,282,702).
	For claims 7 and 20, the combination of Yu and ‘323 differs from the claimed invention in that they fail to teach:
	wherein the operations performed by the processor further comprise using data integrity checkers when the security event is the data output by the native code module that does not follow a valid format

	Ungar teaches:
	wherein the operations performed by the processor further comprise using data integrity checkers when the security event is the data output by the native code module that does not follow a valid format (note column 13, lines 10-23, read/write output pointer is check to see if it is valid).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the combination of Yu and ‘323 and output format integrity checker of Ungar. It would have been obvious because combining prior art elements according to known methods would yield the predictable results validating code before execution (Yu) where the native code is validated to insure the output pointer is valid (Ungar).


11.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu as applied to claim 1 above, and further in view of McCullough et al. (U.S. Patent Application Publication 2008/0134147; hereafter “McCullough”).
	For claim 10, Yu differs from the claimed invention in that they fail to teach:
	wherein the native code module is configured to communicate with one or more other native code modules and external applications using shared memory buffers managed by a service runtime.

	McCullough teaches:
	wherein the native code module is configured to communicate with one or more other native code modules and external applications using shared memory buffers managed by a service runtime (note paragraphs [0021] and [0037], applications communicate by writing to shared memory).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the code validation of Yu and the shared memory communication of McCullough. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of validating code before execution (Yu) and allowing executing modules to communicate information by writing to a shared memory (McCullough).


12.	Claims 11-12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yu and McCullough as applied to claim 10 above, and further in view of Greiner et al. (U.S. Patent Application Publication 2009/0216963; hereafter “Greiner”).
	For claim 11, the combination of Yu and McCullough differs from the claimed invention in that they fail to teach:
	further comprising providing an abstraction for memory handles used to access the shared memory buffers.

	Greiner teaches:
	further comprising providing an abstraction for memory handles used to access the shared memory buffers (note paragraphs [0015]-[0017], shared memory object (SMO) is an abstract index to system addresses that are shared by programs).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the combination of Yu and McCullough and the SMO of Greiner. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of allowing executing modules to communicate information by writing to a shared memory (McCullough) using an abstract index to the shared memory address (Greiner).


	For claim 12, the combination of Yu, McCullough and Greiner teaches claim 11, further comprising translating the memory handles to addresses (note paragraphs [0017] and [0039] of Greiner, SMO is translated to address).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the combination of Yu and McCullough and the SMO of Greiner. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of allowing executing modules to communicate information by writing to a shared memory (McCullough) using an abstract index to the shared memory address (Greiner).


13.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yu and McCullough as applied to claim 10 above, and further in view of Moser et al. (U.S. Patent Application Publication 2002/0188930; hereafter “Moser”).
	For claim 13, the combination of Yu and McCullough differs from the claimed invention in that they fail to teach:
	wherein the native code modules and the external applications are multi-threaded, the computer-implemented method further comprising using mutex to ensure safe concurrent access to shared memory buffers and prevent data races.

	Moser teaches:
	wherein the native code modules and the external applications are multi-threaded, the computer-implemented method further comprising using mutex to ensure safe concurrent access to shared memory buffers and prevent data races (note paragraph [0052], multi-thread environment uses mutex to control access of shred memory and prevent race conditions).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the combination of Yu and McCullough and the mutex of Moser. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of allowing executing modules to communicate information by writing to a shared memory (McCullough) using a mutex to prevent race conditions when using the shared memory (Moser).


14.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yu and McCullough as applied to claim 10 above, and further in view of Praitis et al. (U.S. Patent Application Publication 2009/0183155; hereafter “Praitis”).
	For claim 14, the combination of Yu and McCullough differs from the claimed invention in that they fail to teach:
	further comprising the native code module implementing a message loop that receives at least one of messages or requests from the external applications or the service runtime using the shared memory buffers.

	Praitis teaches:
	further comprising the native code module implementing a message loop that receives at least one of messages or requests from the external applications or the service runtime using the shared memory buffers (note paragraph [0032], a message loop is used for communication in the shared buffer).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the combination of Yu and McCullough and the message loop of Praitis. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of allowing executing modules to communicate information by writing to a shared memory (McCullough) using a message loop (Praitis).


15.	Claim 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yu, McCullough and Praitis as applied to claim 14 above, and further in view of Greiner.
	For claim 15, the combination of Yu, McCullough and Praitis differs from the claimed invention in that they fail to teach:
	further comprising the native code module receives messages or requests from the external applications that include handles referring to the shared memory buffers.

	Greiner teaches:
	further comprising the native code module receives messages or requests from the external applications that include handles referring to the shared memory buffers (note paragraphs [0015]-[0017], shared memory object (SMO) is an abstract index to system addresses that are shared by programs).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the combination of Yu, McCullough and Praitis and the SMO of Greiner. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of allowing executing modules to communicate information by writing to a shared memory (McCullough) using an abstract index to the shared memory address (Greiner).


16.	Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu as applied to claims 1 and 16 above, and further in view of Shukla (U.S. Patent Application Publication 2008/0016339).

	For claims 23-24, Yu differs from the claimed invention in that they fail to teach:
	wherein executing the native code module within the secure runtime environment is done in a web browser executing on the computing device

	Shukla teaches:
	wherein executing the native code module within the secure runtime environment is done in a web browser executing on the computing device (note paragraph [0125], sandbox, i.e. secure runtime environment, is done in a web browser).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the native code verification of Yu and the code scanning before sandbox execution of Shukla. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of validated code to comply with a security policy (Yu) before executing it in a sandbox (Shukla).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10685123 in view of Shukla. 
	For claim 1, 10685123 teaches a computer-implemented method (note claim 1).
	determining, by a validator of a computing device, whether a security event has occurred, the security event indicating that a native code module is not compliant with a set of validation rules (note claim 1, “determining, …whether the native code module complies with the set of validation criteria that are to ensure safe execution of the native code module on the computing device”); and
	when the validator determines that the security event has not occurred, executing, by the computing device, the native code module within the secure runtime environment of the computing device (note claim 1, “in response to determining that the native code module complies with the set of validation criteria … executing the native code module on the computing device”).

10685123 differs from the claimed invention in that they fail to teach:
	a validator of a computing device operating outside of a secure runtime environment of the computing device;
	when the validator determines that the security event has occurred, preventing, by the computing device, the native code from being executed; 

Yu teaches:
	a validator of a computing device operating outside of a secure runtime environment of the computing device (note Fig. 7(B), Verification is outside of Runtime System, which is part of Trusted Computing Base, i.e. secure runtime environment);
	when the validator determines that the security event has occurred, preventing, by the computing device, the native code from being executed (note paragraphs [0098]-[0100] and Fig. 10, Program not ok 1010; if verification fails, execution of code is prevented); 

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the native code validation of 10685123 and the code validation of Yu. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of validating native code complies with a security policy (10685123) and validator is outside runtime environment (Yu).

	
For claims 2, the combination of 10685123 and Yu teaches:	receiving, by the computing device, the native code module, wherein the native code module includes a set of program instructions that match an instruction set architecture of the computing device (note claim 1 of 10685123, “receiving…”);
loading the native code module into a memory of the computing device (note claim 1 of 10685123, “loading…”);
identifying, by the computing device, a set of validation criteria that are to ensure safe execution of the native code module on the computing device (note claim 1 of 10685123, “identifying…”).


For claim 3, the combination of 10685123 and Yu teaches claim 2, further comprising:
determining, by the computing device, after the native code module has been loaded into the memory of the computing device but before the native code module is executed on the computing device (note claim 1 of 10685123, “determining…”), (1) whether the native code module complies with the set of validation criteria that are to ensure safe execution of the native code module on the computing device (note claim 1 of 10685123, “(1)…”), and (2) that a set of instructions in the native code module are aligned along byte boundaries such that a specified set of byte boundaries always contain a valid instruction and a set of control flow instructions in the native code module have valid targets (note claim 1 of 10685123, “(2)…”); and in response to determining that the native code module complies with the set of validation criteria and that the set of instructions in the native code module are aligned along the byte boundaries, executing the native code module on the computing device (note claim 1 of 10685123, “in response to…”).


18.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9710654 in view of Yu. 
	For claim 1, 9710654 teaches a computer-implemented method (claim 1), comprising:
	determining, by a validator of a computing device, whether a security event has occurred, the security event indicating that a native code module is not compliant with a set of validation rules (note claim 1, “determining, by the computing device, whether the native code module complies with a set of security constraints”); and
	when the validator determines that the security event has not occurred, executing, by the computing device, the native code module within the secure runtime environment of the computing device (note claim 1, “in response to determining that the native code module complies with the set of security constraints, executing the native code module with the computing device”).

9710654 differs from the claimed invention in that they fail to teach:
	a validator of a computing device operating outside of a secure runtime environment of the computing device;
	when the validator determines that the security event has occurred, preventing, by the computing device, the native code from being executed; 

Yu teaches:
	a validator of a computing device operating outside of a secure runtime environment of the computing device (note Fig. 7(B), Verification is outside of Runtime System, which is part of Trusted Computing Base, i.e. secure runtime environment);
	when the validator determines that the security event has occurred, preventing, by the computing device, the native code from being executed (note paragraphs [0098]-[0100] and Fig. 10, Program not ok 1010; if verification fails, execution of code is prevented); 

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the native code validation of 9710654 and the code validation of Yu. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of validating native code complies with a security policy (9710654) and validator is outside runtime environment (Yu).


For claims 2, the combination of 9710654 and Yu teaches:	receiving, by the computing device, the native code module, wherein the native code module includes a set of program instructions that match an instruction set architecture of the computing device (note claim 11 of 9710654, “receiving…”);
loading the native code module into a memory of the computing device (note claim 11 of 9710654, “loading…”);
identifying, by the computing device, a set of validation criteria that are to ensure safe execution of the native code module on the computing device (note claim 11 of 9710654, “complies with a set of security constraints…”).

For claim 3, the combination of 9710654 and Yu teaches claim 2, further comprising:
determining, by the computing device, after the native code module has been loaded into the memory of the computing device but before the native code module is executed on the computing device (note claim 11 of 9710654, “determining…”), (1) whether the native code module complies with the set of validation criteria that are to ensure safe execution of the native code module on the computing device (note claim 11 of 9710654, “set of constraints…”), and (2) that a set of instructions in the native code module are aligned along byte boundaries such that a specified set of byte boundaries always contain a valid instruction and a set of control flow instructions in the native code module have valid targets (note claim 19 of 9710654, “byte boundaries …”); and in response to determining that the native code module complies with the set of validation criteria and that the set of instructions in the native code module are aligned along the byte boundaries, executing the native code module on the computing device (note claim 19 of 9710654, “byte boundaries…”).


Allowable Subject Matter
19.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

20.	Claim 3 would be allowable if rewritten to overcome the nonstatutory double patenting rejection(s) with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) and to include all of the limitations of the base claim and any intervening claims.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dobrovolskiy et al. (U.S. Patent 7,647,589) teaches monitoring execution for unsafe instructions (note Fig. 5).

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438